              Case 3:19-cv-06166-RBL Document 1 Filed 12/05/19 Page 1 of 9



1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT TACOMA

9    OCEANCONNECT MARINE UK LTD.,                                   IN ADMIRALTY

10                                      Plaintiff,                  No. 3:19-cv-06166

11                               v.                                 VERIFIED COMPLAINT IN REM FOR
                                                                    WARRANT OF ARREST UNDER
12   M/V COREFORTUNE OL (IMO No. 9511014), its                      SUPPLEMENTAL ADMIRALTY AND
     engines, tackle, and apparel, etc.                             MARITIME RULE C
13
                                        Defendant IN REM.
14

15             Plaintiff OceanConnect Marine UK, Ltd. (“Plaintiff” or “OceanConnect Marine”),

16   through its undersigned counsel, files this Verified Complaint against Defendant M/V

17   COREFORTUNE OL in rem and pleads and alleges as follows:

18                                      JURISDICTION AND VENUE

19             1.         This is an admiralty and maritime claim within the meaning of Fed. R. Civ. P.

20   9(h) as it involves claims for enforcement of a maritime lien and for unjust enrichment.

21             2.         This action also falls within this Court’s admiralty and maritime jurisdiction

22   under 28 U.S.C. § 1333, 46 U.S.C. § 31342, and Rule C of the Supplemental Rules of

23

24
     VERIFIED COMPLAINT IN REM FOR                                                      Le Gros Buchanan
     WARRANT OF ARREST – Page 1                                                              & Paul
25                                                                                         4025 Delridge way sw
     {29318-00567864;3}                                                                           SUITE 500
                                                                                       SEATTLE, WASHINGTON 98106-1271
26                                                                                              (206) 623-4990
              Case 3:19-cv-06166-RBL Document 1 Filed 12/05/19 Page 2 of 9



1    Certain Admiralty and Maritime Claims (“Supplemental Rule[s]”) for arrest of the Defendant

2    Vessel M/V COREFORTUNE OL.

3              3.         On information and belief, the Vessel will be or is present in navigable waters

4    within the jurisdiction of this Court during the pendency of this action, and therefore, venue

5    is proper pursuant to 28 U.S.C. § 1391(b).

6                                                   PARTIES

7              4.         Plaintiff OceanConnect Marine is a private limited company organized and

8    existing under the laws of the United Kingdom.

9              5.         Defendant M/V COREFORTUNE OL, IMO No. 9511014, its engines, tackle,

10   and apparel, defendant in rem (the “Vessel” or “M/V COREFORTUNE OL”) is a

11   Panamanian flag vessel.

12                                                   FACTS

13             6.         This is an action in admiralty, in rem, to enforce a maritime lien for

14   necessaries on Defendant Vessel M/V COREFORTUNE OL, including without limitation all

15   of its engines, machinery, tools, boats, anchors, chains, tackle, fittings, navigation equipment,
16   and all other equipment and appurtenances appertaining or belonging to the Vessel, whether
17   on board or not.
18             7.         This lien arises from the delivery of necessaries to the Vessel pursuant to 46
19   U.S.C. § 31342.
20             8.         In late April, early May 2019, Dry Bulk Singapore Pte Limited (hereinafter
21   “Dry Bulk”), a charterer of the M/V COREFORTUNE OL and therefore in lawful possession
22   of the vessel, contacted OceanConnect Marine for the sale of marine fuel to the Vessel.
23

24
     VERIFIED COMPLAINT IN REM FOR                                                      Le Gros Buchanan
     WARRANT OF ARREST – Page 2                                                              & Paul
25                                                                                         4025 Delridge way sw
     {29318-00567864;3}                                                                           SUITE 500
                                                                                       SEATTLE, WASHINGTON 98106-1271
26                                                                                              (206) 623-4990
              Case 3:19-cv-06166-RBL Document 1 Filed 12/05/19 Page 3 of 9



1    OceanConnect Marine offered a price for the marine fuels needed and Dry Bulk accepted the

2    offer.

3              9.         OceanConnect Marine memorialized the sales contract in a Marine Fuel

4    Nomination sent to Dry Bulk on or about May 13, 2019, which confirmed Dry Bulk’s desire

5    to effect the bunkering of the M/V COREFORTUNE and confirmed the Terms and

6    Conditions of sale. Attached as Exhibit 1 is a true and correct copy of the Marine Fuel

7    Nomination. Among other things, the Nomination confirms Dry Bulk’s “payment will be

8    made within 30 day(s) After Delivery Date against the presentation of invoice.”                   The

9    Nomination also confirms that “[t]he supply will be made not only on the credit of the buyer,

10   but also on the faith and credit of the vessel itself” and that “U.S. maritime law governs this

11   contract, and the parties agree to U.S. jurisdiction. Id.

12             10.        In addition to the Terms and Conditions specifically included in the

13   Nomination, OceanConnect Marine’s General Terms and Conditions were incorporated by

14   reference. Attached as Exhibit 2 is a true and correct copy of those general Terms and

15   Conditions. The following provisions are included in the Terms and Conditions:
16                        10.1   Section 9.01, titled “Liens” provides, in part: “the Product [marine
17             fuel] is supplied upon the faith and credit of the Vessel.” The provision continues: “It
18             is agreed and acknowledged that a maritime lien against the Vessel is thereby created
19             for…all amounts owed by Buyer [Dry Bulk] to the Company [OceanConnect Marine]
20             for supplying the Product to the Vessel and that such maritime lien may be enforced
21             in any court of competent jurisdiction.”
22                        10.2   Section 9.01 also confirms Dry Bulk has authority to bind the owner of
23             the vessel: “The Buyer [Dry Bulk], if not the Owner of the Vessel, hereby expressly
24
     VERIFIED COMPLAINT IN REM FOR                                                     Le Gros Buchanan
     WARRANT OF ARREST – Page 3                                                             & Paul
25                                                                                        4025 Delridge way sw
     {29318-00567864;3}                                                                          SUITE 500
                                                                                      SEATTLE, WASHINGTON 98106-1271
26                                                                                             (206) 623-4990
              Case 3:19-cv-06166-RBL Document 1 Filed 12/05/19 Page 4 of 9



1              warrants that Buyer has the authority of the owner to pledge the Vessel’s credit as

2              aforesaid and that he has given notice of the provisions of this Clause to the Owner.”

3                         10.3   Section 16.04 confirms the contract “is subject to U.S. Maritime law”

4              and that “each of the Parties hereby irrevocably submits to the exclusive jurisdiction

5              of the courts of the United States of America and waives any objection to such forum

6              based upon forum non conveniens or venue.”

7                         10.4   Section 16.09, titled “Attorneys’ Fees” provides: “The Company

8              [OceanConnect Marine] is entitled to recover attorney’s fees and expenses in the

9              event of prosecution of claim for non-payment of liquidated damages or for Product

10             supplied.”

11             11.        On or about June 5, 2019, OceanConnect Marine confirmed and finalized the

12   amount of fuel to be provided—approximately 550 MT of Intermediate Fuel Oil and 30 MT

13   of Marine Gas Oil (collectively referred to as “bunkers”)—and confirmed with Dry Bulk the

14   specifics of the sale, including, the total price based on the confirmed quantities, the location

15   of delivery, and named the supplier that would physically deliver the fuel, Cepsa Marine
16   Fuels SA. (“Cepsa”).
17             12.        On or about June 7, 2019, Cepsa, on behalf of OceanConnect Marine,
18   delivered the fuel bunkers to the M/V COREFORTUNE OL at the Port of Gibraltar as
19   contracted. Upon delivery, the chief engineer of the M/V COREFORTUNE OL signed the
20   Bunker Delivery Note on behalf of the M/V COREFORTUNE OL and its owners. Attached
21   as Exhibit 3 is a true and correct copy of the Bunker Delivery Note.
22             13.        On June 13, 2019, OceanConnect Marine issued the fuel invoice totaling USD
23   $243,642.48 to Dry Bulk as “Charterers of the COREFORTUNE OL.” Despite repeated
24
     VERIFIED COMPLAINT IN REM FOR                                                    Le Gros Buchanan
     WARRANT OF ARREST – Page 4                                                            & Paul
25                                                                                       4025 Delridge way sw
     {29318-00567864;3}                                                                         SUITE 500
                                                                                     SEATTLE, WASHINGTON 98106-1271
26                                                                                            (206) 623-4990
              Case 3:19-cv-06166-RBL Document 1 Filed 12/05/19 Page 5 of 9



1    demand, the invoice remains unpaid. Attached as Exhibit 4 is a true and correct copy of the

2    invoice for fuel delivery to the M/V COREFORTUNE OL. As of the date of this filing,

3    payment remains outstanding in the amount of USD $243,642.48, not including interest.

4                                   COUNT I – UNJUST ENRICHMENT

5              14.        OceanConnect Marine realleges and incorporates the foregoing paragraphs.

6              15.        OceanConnect Marine provided and paid for goods and services that were

7    accepted by and benefited Defendant Vessel M/V COREFORTUNE OL.                        The Vessel

8    received the bunker fuel from OceanConnect Marine’s fuel supplier Cepsa, and the bunker

9    fuel was necessary to the Vessel’s operations. The Vessel benefited from and was enriched

10   by the provision of the bunker fuel, including but not limited to, the fact that the bunker fuel

11   enabled the Vessel to continue to operate, to receive cargo, and to earn freights.

12             16.        Despite this benefit provided to the Vessel, OceanConnect Marine was not

13   paid. The Vessel therefore was unjustly enriched.

14                                      COUNT II - MARITIME LIEN
15             17.        OceanConnect Marine realleges and incorporates the foregoing paragraphs.
16             18.        During all relevant times set forth herein, Dry Bulk was both in lawful
17   possession and a lawful operator of the M/V COREFORTUNE OL and the Vessel was in
18   navigation.
19             19.        The contractual and legal issue of the Vessel’s unjust enrichment properly
20   falls under admiralty jurisdiction.
21             20.        OceanConnect Marine relied on the good faith and credit of the Vessel when
22   contracting for the sale of marine fuel to the M/V COREFORTUNE OL and its ultimate
23   delivery to the Vessel.
24
     VERIFIED COMPLAINT IN REM FOR                                                   Le Gros Buchanan
     WARRANT OF ARREST – Page 5                                                           & Paul
25                                                                                      4025 Delridge way sw
     {29318-00567864;3}                                                                        SUITE 500
                                                                                    SEATTLE, WASHINGTON 98106-1271
26                                                                                           (206) 623-4990
              Case 3:19-cv-06166-RBL Document 1 Filed 12/05/19 Page 6 of 9



1              21.        46 U.S.C. §§ 31341-31343 and §31301(4) provide for maritime liens for

2    “necessaries,” a term that legally means “any item which is reasonably needed for the

3    venture in which the ship is engaged,” including those that “enable her to perform her

4    particular function.” Foss Launch Tug Co. v. Char Ching Shipping, USA, 808 F.2d 697, 699

5    (9th Cir. 1987). Marine fuel is a necessary as it is reasonably needed to propel the vessel

6    through the water.

7              22.        As lawful operator of the Vessel, Dry Bulk had actual authority and/or

8    presumed authority to procure necessaries for the M/V COREFORTUNE OL. To that end,

9    OceanConnect Marine contracted with an officer or agent appointed by Dry Bulk, a

10   charterer, to handle the Vessel’s fuel needs. See Exhibit 2, § 901 (actual authority); 46

11   U.S.C. § 31341(a)(4)(B) (presumed authority).

12             23.        The marine fuel was delivered to the Vessel. Upon delivery of the fuel, the

13   chief engineer of the M/V COREFORTUNE OL personally signed the Bunker Delivery Note

14   (Exhibit 3) on behalf of the Vessel and its owners.

15             24.        Based on 46 U.S.C. § 31341, 46 U.S.C. § 31342, and Supplemental Rule C,
16   OceanConnect Marine has a maritime lien on the vessel because it provided necessaries to
17   the M/V COREFORTUNE under a marine fuel contract with Dry Bulk, her lawful possessor
18   and operator. Moreover, these necessaries were accepted on the order of the chief engineer, a
19   Vessel officer, appointed by the Vessel’s owner. Payment for the marine fuel necessaries
20   remains outstanding.
21   ///
22   ///
23

24
     VERIFIED COMPLAINT IN REM FOR                                                   Le Gros Buchanan
     WARRANT OF ARREST – Page 6                                                           & Paul
25                                                                                      4025 Delridge way sw
     {29318-00567864;3}                                                                        SUITE 500
                                                                                    SEATTLE, WASHINGTON 98106-1271
26                                                                                           (206) 623-4990
              Case 3:19-cv-06166-RBL Document 1 Filed 12/05/19 Page 7 of 9



1                                          PRAYER FOR RELIEF

2              Wherefore, OceanConnect Marine prays for relief against the in rem Defendant

3    Vessel as follows:

4              1.         That this Court enter judgment in rem against the Vessel M/V

5    COREFORTUNE OL, including without limitations all of its engines, machinery, tools,

6    boats, anchors, chains, tackle, fittings, navigation equipment, and all other equipment and

7    appurtenances appertaining or belonging to the Vessel, whether on board or not, and order

8    that OceanConnect Marine’s claims of at least $243,642.48, plus pre-judgment interest, post-

9    judgment interest, contractual fees, and attorney fees and costs thereon as allowed by the

10   parties contract and by law;

11             2.         The Clerk of this Court issue a warrant for arrest of the vessel M/V

12   COREFORTUNE OL, commanding the United States Marshal for this district to arrest and

13   take into custody the Defendant Vessel and detain the same in his custody or that of a

14   substitute custodian until further order of this Court;

15             3.         The Court find that OceanConnect Marine holds a valid maritime lien against
16   the vessel M/V COREFORTUNE OL and its engines, appurtenances, furnishings,
17   machinery, and equipment as provided by 46 U.S.C. § 31342, and by federal law construing
18   the statute;
19             4.         The Court hold that at the sale of the vessel M/V COREFORTUNE OL,
20   OceanConnect Marine may credit bid without cash deposit the amount due and owing up to
21   the full amount thereof;
22

23

24
     VERIFIED COMPLAINT IN REM FOR                                                   Le Gros Buchanan
     WARRANT OF ARREST – Page 7                                                           & Paul
25                                                                                      4025 Delridge way sw
     {29318-00567864;3}                                                                        SUITE 500
                                                                                    SEATTLE, WASHINGTON 98106-1271
26                                                                                           (206) 623-4990
              Case 3:19-cv-06166-RBL Document 1 Filed 12/05/19 Page 8 of 9



1              5.         The Court award OceanConnect Marine its attorney fees, costs, and other

2    expenses incurred in connection with this proceeding, including without limitations, all costs

3    incurred in custodial legis as may be established at trial or otherwise awarded; and

4              6.         The Court grant such other legal and equitable relief as this Court deems just

5    and proper.

6              DATED this 5th day of December, 2019.

7                                                      LE GROS BUCHANAN & PAUL

8
                                                       By: s/Eric R. McVittie
9                                                      By: s/Mary C. Butler
                                                          Eric R. McVittie, WSBA #20538
10                                                        Mary C. Butler, WSBA #44855
                                                          4025 Delridge Way SW, Suite 500
11                                                        Seattle, WA 98106-1271
                                                          Phone: (206) 623-4990
12                                                        Fax: (206) 467-4828
                                                          Email: emcvittie@legros.com
13                                                        mbutler@legros.com

14                                                         Attorneys for Plaintiff OceanConnect
                                                           Marine UK Ltd.
15

16

17

18

19

20

21

22

23

24
     VERIFIED COMPLAINT IN REM FOR                                                      Le Gros Buchanan
     WARRANT OF ARREST – Page 8                                                              & Paul
25                                                                                         4025 Delridge way sw
     {29318-00567864;3}                                                                           SUITE 500
                                                                                       SEATTLE, WASHINGTON 98106-1271
26                                                                                              (206) 623-4990
Case 3:19-cv-06166-RBL Document 1 Filed 12/05/19 Page 9 of 9
